                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

RYKI G. HUDSON,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-18-518-G
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,1             )
                                              )
       Defendant.                             )

                                OPINION AND ORDER

       Plaintiff Ryki G. Hudson brings this action pursuant to 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of the Social Security

Administration (“SSA”) denying Plaintiff’s application for disability insurance benefits

(“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401-434. Upon review of

the administrative record (Doc. No. 10, hereinafter “R. _”),2 and the arguments and

authorities submitted by the parties, the Court affirms the Commissioner’s decision.

                    PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

       Plaintiff protectively filed her DIB application on May 22, 2015, alleging a

disability onset date of September 1, 2014. R. 10, 268-71. Following denial of her

application initially and on reconsideration, a hearing was held before an Administrative



1
 The current Commissioner is hereby substituted as Defendant pursuant to Federal Rule
of Civil Procedure 25(d).
2
 With the exception of the administrative record, references to the parties’ filings use the
page numbers assigned by the Court’s electronic filing system.
Law Judge (“ALJ”) on October 20, 2016. R. 10, 64-101, 123-27, 129-31. A supplemental

hearing was held on May 2, 2017, at which a vocational expert (“VE”) testified. R. 10, 42-

63. The ALJ issued an unfavorable decision on August 15, 2017. R. 7-36.

       As relevant here, the Commissioner uses a five-step sequential evaluation process

to determine entitlement to disability benefits. See Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009); 20 C.F.R. § 404.1520. At step one, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since September 1, 2014, the alleged onset date. R.

12. At step two, the ALJ determined that Plaintiff had the severe impairments of obesity

and schizophrenia. R. 12-19. At step three, the ALJ found that Plaintiff’s condition did

not meet or equal any of the presumptively disabling impairments listed in 20 C.F.R. Part

404, Subpart P, Appendix 1. R. 19-21.

       The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”) based on all

of her medically determinable impairments. R. 21-28. The ALJ found that

       [Plaintiff] has the [RFC] to perform sedentary work as defined in 20 CFR
       404.1567(a) except sit 6 hours in an 8 hour workday; stand/walk 2 hours in
       an 8 hour workday; no climbing of ladders, ropes, or scaffolds; can perform
       simple tasks with routine supervision, no public contact or customer service
       work; able to interact appropriately with supervisors and co-workers on a
       superficial work basis; able to adapt to work situations.

R. 21-28. At step four, the ALJ found that Plaintiff was unable to perform her past relevant

work. R. 28.

       At step five, the ALJ considered whether there were jobs existing in significant

numbers in the national economy that Plaintiff—in view of her age, education, work

experience, and RFC—could perform. R. 28-29. Relying upon the VE’s testimony regarding



                                             2
the degree of erosion to the unskilled sedentary occupational base caused by Plaintiff’s

additional limitations, the ALJ concluded that Plaintiff could perform the light, unskilled

occupation of office helper and the sedentary, unskilled occupations of table worker and

document preparer. The ALJ additionally found that such occupations offered jobs that exist

in significant numbers in the national economy. R. 29. Therefore, the ALJ concluded that

Plaintiff has not been disabled within the meaning of the Social Security Act during the

relevant time period. R. 29.

        Plaintiff’s request for review by the SSA Appeals Council was denied, and the

unfavorable determination of the ALJ stands as the Commissioner’s final decision. See R. 1-

6; 20 C.F.R. § 404.981.

                                  STANDARD OF REVIEW

       Judicial review of the Commissioner’s final decision is limited to determining

whether factual findings are supported by substantial evidence in the record as a whole and

whether correct legal standards were applied. Poppa v. Astrue, 569 F.3d 1167, 1169 (10th

Cir. 2009). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th

Cir. 2003) (internal quotation marks omitted). “A decision is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere scintilla

of evidence supporting it.” Branum v. Barnhart, 385 F.3d 1268, 1270 (10th Cir. 2004)

(internal quotation marks omitted). The court “meticulously examine[s] the record as a

whole,” including any evidence “that may undercut or detract from the ALJ’s findings,”

“to determine if the substantiality test has been met.” Wall, 561 F.3d at 1052 (internal


                                             3
quotation marks omitted). While a reviewing court considers whether the Commissioner

followed applicable rules of law in weighing particular types of evidence in disability

cases, the court does not reweigh the evidence or substitute its own judgment for that of

the Commissioner. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008).

                                         ANALYSIS

       In her request for judicial review, Plaintiff contends that the ALJ improperly

evaluated the medical opinions of Plaintiff’s treating psychiatrist, Everett Bayne, MD, and

those of state-agency psychologists. See Pl.’s Br. (Doc. No. 21) at 10-17.

   A. The ALJ’s Assessment of Dr. Bayne’s Medical Opinion

       The record reflects that Plaintiff received medical treatment from her treating

psychiatrist, Dr. Bayne, on multiple occasions from 2014 to 2017. Plaintiff asserts that the

ALJ committed legal error by failing to evaluate Dr. Bayne’s medical opinions in

accordance with the “treating-physician rule.” Specifically, Plaintiff objects to the ALJ’s

finding that Dr. Bayne’s opinions are inconsistent with other medical evidence in the record

and are therefore entitled to limited weight. See Pl.’s Br. at 10-14.

       1. The Treating-Physician Rule

       Specific SSA regulations govern the consideration of opinions by “acceptable

medical sources.” See 20 C.F.R. §§ 404.1502, .1513(a). The Commissioner generally

gives the highest weight to the medical opinions of a “treating source,” which includes a

physician who has “provided [the claimant] with medical treatment or evaluation” during

a current or past “ongoing treatment relationship” with the claimant. Id. §§ 404.1502,

.1527(c); Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004).


                                              4
       When considering the medical opinion of a claimant’s treating physician, the ALJ

must follow a two-step procedure. Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir.

2003). First, the ALJ must determine whether the treating physician’s opinion should be

given “controlling weight” on the matter to which it relates.         See id.; 20 C.F.R. §

404.1527(c)(2). The medical opinion of a treating physician is given controlling weight if

it is both “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and “not inconsistent with the other substantial evidence” in the record. 20

C.F.R. § 404.1527(c)(2); see Watkins, 350 F.3d at 1300 (applying SSR 96-2p, 1996 WL

374188, at *2 (July 2, 1996)).3

       A treating physician opinion not afforded controlling weight is still entitled to

deference. See Watkins, 350 F.3d at 1300; SSR 96-2p, 1996 WL 374188, at *4. “In many

cases, a treating source’s medical opinion will be entitled to the greatest weight and should

be adopted, even if it does not meet the test for controlling weight.” SSR 96-2p, 1996 WL

374188, at *4. That an opinion is not given controlling weight does not resolve the second,

distinct assessment—i.e., what lesser weight should be afforded the opinion and why. See

Watkins, 350 F.3d at 1300-01. In this second inquiry, the ALJ weighs the relevant medical

opinion using a prescribed set of regulatory factors:

           (1) the length of the treatment relationship and the frequency of
          examination; (2) the nature and extent of the treatment relationship,
          including the treatment provided and the kind of examination or testing
          performed; (3) the degree to which the physician’s opinion is supported by
          relevant evidence; (4) consistency between the opinion and the record as a

3
 Social Security Ruling 96-2p has been rescinded for claims filed on or after March 27,
2017. See Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p, 82 Fed. Reg.
15263-01 (Mar. 27, 2017).

                                             5
            whole; (5) whether or not the physician is a specialist in the area upon which
            an opinion is rendered; and (6) other factors brought to the ALJ’s attention
            which tend to support or contradict the opinion.

Watkins, 350 F.3d at 1301 (internal quotation marks omitted); see 20 C.F.R. §

404.1527(c)(2)-(6).

       The ALJ’s decision “‘must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the

reasons for that weight.’” Watkins, 350 F.3d at 1300 (quoting SSR 96-2p, 1996 WL

374188, at *5). If an ALJ rejects a treating source opinion altogether, he or she “must then

give specific, legitimate reasons for doing so.” Id. at 1301 (internal quotation marks

omitted).

       2. The Relevant Record and Written Decision

       The record contains 13 progress notes completed by Dr. Bayne during his treatment

of Plaintiff from 2014 to 2016.4 The majority of these progress notes describe Plaintiff’s

physical appearance as neat and clean, her speech as normal, her thought process as logical

and goal-directed, her associations as coherent, her judgement and insight as average, her

memory, attention and concentration as adequate, and her mood, affect, and sleep as

normal. The majority of the progress notes additionally describe Plaintiff as oriented in all




4
 The record contains Dr. Bayne’s progress notes from the following dates: December 10,
2014 (R. 454-57), January 7, 2015 (R. 459-64), February 4, 2015 (R. 468-70), March 17,
2015 (R. 472-75), April 14, 2015 (R. 477-79), May 12, 2015 (R. 481-84), June 9, 2015 (R.
486-88), July 7, 2015 (R. 528-30), August 4, 2015 (R. 532-34), September 1, 2015 (R. 572-
74), September 29, 2015 (R. 554-56), October 27, 2015 (R. 551-53), and January 14, 2016
(R. 548-50).

                                                6
spheres, aware of current events, and able to name objects and repeat phrases without any

problem. R. 456, 463, 469, 473, 478, 483, 487, 529, 533, 549, 551-52, 555, 573.

       On August 11, 2015, Dr. Bayne completed a one-page form supplying his opinions

regarding Plaintiff’s mental RFC (“RFC Form”). R. 535. In this RFC Form, Dr. Bayne

opined that Plaintiff could perform the following activities approximately one-half of the

time: (1) remember worklike procedures, (2) understand, remember, and carry out very

short and simple instructions, (3) sustain an ordinary routine without special supervision,

and (4) get along with co-workers and relate on a superficial basis. Dr. Bayne additionally

opined that Plaintiff could only rarely: (1) maintain attention for two-hour segments, (2)

maintain regular attendance and punctuality within customary tolerances, and (3) accept

instructions and respond appropriately to criticism from supervisors. R. 535. Dr. Bayne

also noted that Plaintiff’s mental impairments or treatment would cause her to be absent

from work more than three days a month. R. 535. Dr. Bayne stated that the impairments

causing these limitations include Plaintiff’s “belief that foreign bodies crawl on her or are

inside her body,” that Plaintiff “has auditory hallucinations with paranoid content,” that

she believes her activities are monitored by others who intend to cause her harm,” and that

she “often wears gloves to keep these bodies from getting into her food.” R. 535. Dr.

Bayne concluded that Plaintiff “would have a difficult time functioning on a job due to her

misperceptions of reality.” R. 535.

       The record also contains three mental status exams from 2017. R. 647-52. Each

found that Plaintiff’s thought content and speech were normal, her associations were

coherent, her judgment was good, her appearance was appropriate, and her mood and affect


                                             7
were normal. R. 647, 649, 651. Two of the three exams found that Plaintiff was oriented

in all four spheres. R. 649, 651. One exam additionally noted that Plaintiff’s memory was

adequate, her listening ability was alert, and her sleep was fair. R. 647.

         In the written decision, the ALJ discussed Dr. Bayne’s treatment records at length.

See R. 13-19, 24, 27. He then provided the following explanation regarding the weight he

afforded Dr. Bayne’s opinions contained in the RFC Form:

         Limited weight is given to Dr. Bayne’s Mental [RFC] assessment at Exhibit
         6F. . . . This opinion is not consistent with other evidence in the record such
         as the statements by claimant on July 7, 2015, on a visit to Red Rock she
         reported feeling good and medications were working. The examiner stated
         that claimant reported mood as stable overall and denied perceptual
         disturbances in any modality.            Her mood/affect was normal and
         attention/concentration was adequate. On August 4, 2015, claimant reported
         mood fairly stable[.]          She had adequate memory an[d] average
         judgment/insight (Exhibit 5F). On March 7, 2017, mental status exam
         showed she was oriented times 4, had normal thought content and normal
         speech. She understands her problem. Her appearance was appropriate. Her
         mood/affect was normal (Exhibit 15F).

R. 27.

         3. Discussion

         As noted, the ALJ determined that Dr. Bayne’s opinions were entitled to only

limited weight because they were inconsistent with other evidence in the record, including

Dr. Bayne’s own treatment notes. R. 27; see 20 C.F.R. § 404.1527(c)(4) (explaining that

“the more consistent a medical opinion is with the record as a whole, the more weight [the

Commissioner] will give to that medical opinion”). Plaintiff objects that this finding of

inconsistency is not supported by substantial evidence. See Pl.’s Br. at 12-13. According

to Plaintiff, the ALJ improperly ignored evidence that was consistent with Dr. Bayne’s



                                               8
opinions while referencing only the portions that were inconsistent.         See id. (citing

Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004) for the proposition that it is

“improper for the ALJ to pick and choose among medical reports, using portions of

evidence favorable to his position while ignoring other evidence”); see Pl.’s Reply (Doc.

No. 22) at 1-3.

       As examples of evidence consistent with Dr. Bayne’s opinions, Plaintiff points to

Dr. Bayne’s notation in the August 4, 2015 progress note that Plaintiff told him “she felt

drowsy, was doing ‘so-so’ and reported hearing voices,” as well as to Dr. Bayne’s notation

that Plaintiff had auditory hallucinations. Pl.’s Br. at 13; R. 532-33. The notation that

Plaintiff reported feeling drowsy, however, is insufficient to overcome the substantial

evidence supporting the ALJ’s determination that Dr. Bayne’s opinions were inconsistent

with the medical evidence of record. See Branum, 385 F.3d at 1270 (explaining that a

decision is “not based on substantial evidence if it is overwhelmed by other evidence in the

record or if there is a mere scintilla of evidence supporting it” (internal quotation marks

omitted)).    Moreover, Dr. Bayne’s notation that Plaintiff experiences auditory

hallucinations is not probative of the type or severity of functional limitations such

hallucinations may cause. See R. 535 (Dr. Bayne listing Plaintiff’s auditory hallucinations

as a condition or impairment causing the proposed functional limitations).

       The ALJ correctly identified evidence that conflicted with Dr. Bayne’s opinions,

including Dr. Bayne’s own treatment notes—which contained multiple notations that

Plaintiff was “feeling good,” had a stable mood and affect, a logical thought process, and

adequate memory, attention, and concentration—as well as the similar findings from the


                                             9
2017 mental status exams, as described above. Having carefully examined the record for

evidence that may detract from the ALJ’s findings, the Court concludes that substantial

evidence supports the ALJ’s determination that the degree of conflicting evidence

warranted the rejection of Dr. Bayne’s opinions.

       Insofar as Plaintiff additionally argues that the ALJ failed to follow proper legal

standards in considering Dr. Bayne’s opinion, the Court disagrees. The ALJ chose to reject

the treating source opinion based upon contradictory medical evidence, an analysis that

follows the regulatory directives of 20 C.F.R. § 404.1527. See 20 C.F.R. § 404.1527(c)(4)

(listing “consistency” as a proper factor to consider when weighing opinion evidence and

explaining that “the more consistent a medical opinion is with the record as a whole, the

more weight [the Commissioner] will give to that medical opinion”).

       In her Reply, Plaintiff faults the ALJ for failing to consider each factor set forth in

20 C.F.R. § 404.1527(c) when determining the level of deference to afford Dr. Bayne’s

opinion. See Pl.’s Reply at 4-5. The ALJ, however, “is not required to mechanically apply

all of [the regulatory] factors in a given case.” Ringgold v. Colvin, 644 F. App’x 841, 843

(10th Cir. 2016); see also Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007) (“That

the ALJ did not explicitly discuss all the § 404.1527[(c)] factors for each of the medical

opinions before him does not prevent this court from according his decision meaningful

review. [The plaintiff] cites no law, and we have found none, requiring an ALJ’s decision

to apply expressly each of the six relevant factors in deciding what weight to give a medical

opinion.”).




                                             10
       Accordingly, Plaintiff has not shown that the ALJ failed to follow correct legal

standards in considering Dr. Bayne’s opinion or that the ALJ’s reasons were not supported

by substantial evidence. See Langley, 373 F.3d at 1121.

   B. The ALJ’s Assessment of the State-Agency Physicians’ Opinions

       Plaintiff next argues that the ALJ’s consideration of the state-agency psychologists’

opinions was “internally inconsistent” because he gave them great weight at step three but

no weight in a separate section of the written decision. See Pl.’s Mot. at 14-16; R. 19, 26-

27. Plaintiff objects that “[e]vidence the ALJ finds unsupported at one step of the five-step

analysis cannot also be given great weight to support findings at another step of the

analysis.” Pl.’s Mot. at 15.

       The Court does not agree with Plaintiff’s interpretation of the ALJ’s findings. The

written decision reflects that the ALJ was addressing different portions of the state-agency

consultants’ opinions at different points within the written decision, not weighing the same

opinions twice. The ALJ specified at step three that she granted great weight “to the

specific opinions” of the state-agency consultants that Plaintiff did not meet or equal any

of the presumptively disabling impairments listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (“Step-Three Opinions”). R. 19. In a separate portion of her written decision,

the ALJ gave no weight to the state-agency consultants’ opinions regarding a separate

issue—whether Plaintiff’s mental and physical impairments were severe or non-severe. R.

26. The Court finds no error in the ALJ’s determination that different portions of the state-

agency consultants’ opinions should be afforded different weights. Indeed, where one

portion of an opinion is supported by the record but another portion is not, assigning the


                                             11
portions different weights is the proper course. See, e.g., Hackett v. Barnhart, 395 F.3d

1168, 1174 (10th Cir. 2005).

       Plaintiff further contends that, while the ALJ was correct to reject the state-agency

consultants’ opinions that Plaintiff’s impairments were non-severe, the ALJ erred in giving

their Step-Three Opinions great weight. See Pl.’s Mot. at 16. Plaintiff does not elaborate

on this conclusory argument or offer any support from the record suggesting that the weight

assigned to the Step-Three Opinions was improper. See Kirkpatrick v. Colvin, 663 F.

App’x 646, 650 (10th Cir. 2016) (“[I]t isn’t [the Court’s] obligation to search the record

and construct a party’s arguments.”).

                                        CONCLUSION

       The decision of the Commissioner is AFFIRMED.                Judgment shall issue

accordingly.

       IT IS SO ORDERED this 28th day of August, 2019.




                                            12
